PER CIJRIAM.
It was held in The Farwell that “where supplies and repairs are ordered in a foreign port, not by the master, but by the owner, there must he some affirmative evidence to show that the credit of the' ship'was pledged as security for payment.” See, also, The Stroma, 3 C. C. A. 530, 53 Fed. 281; The Valencia, 165 U. S. 264, 271, 17 Sup. Ct. 323, 41 L. Ed. 710. We concur with the district judge in the conclusion that such affirmative evidence is lacking in this case. The libelant testified that he undertook to make the repairs in consequence of a conversation with the general manager of the Manhattan Steamship Company at his office in New York, supposing at the time that the company was a New York corporation and was the owner of the Roanoke. The whole of that conversation, as detailed by libelant, consisted in a statement by the general manager that “he had purchased these ships on the Lakes, — three of them, I think, three or four, — lie and Mr. Ililman, and that the Roanoke had been ashore and wanted some repairs.” No formal contract was entered into for making the repairs. . The ship arrived at libelant’s place a week later, and the repairs were made by day’s work. There is in all this no *744“evidence to show that the credit of the ship was pledged as security 'for payment,” and the bare statement of the libelant, in answer to a specific question, that he did this work on the credit of the ship, will not supply the deficiency, where there is no fact or circumstance tending to show such pledge.
Objections to the introduction of certain letters and telegrams have been argued, but, in view of the conclusion above indicated, it is unnecessary to discuss them. The decree of the district court is affirmed, with costs.